                                                                                          F!LED            ^
                                                                                  U.S.OiSTRlCT COURT
                       IN THE UNITED STATES DISTRICT COURT                            AUGUSTA OiV.
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                         DUBLIN DIVISION                         20 APR 1 ^4          ^'02

                                                    •k
                                                                                CLERK
UNITED STATES OF AMERICA                                                              SO. 01
                                                    -k


                                                    -k
     V.                                                        OR    308-001-22
                                                    ■k

                                                    k
JAMES AUSTIN




                                             ORDER




     On March 16,          2020,         Defendant James Austin filed a motion to

reduce his sentence under the First Step Act of 2018,                                 Pub.     L.    No.

115-391,       pursuant       to    18     U.S.C.    §    3582(c) (1) (A) .       Specifically,

Defendant       asks    the    Court       to   reduce     "the     sentence     imposed        of    14

months    to    time    served."            (Doc.   No.    844,     at   3. )   The    Government

opposes the motion, explaining that the First Step Act provides no

relief    to   Defendant.


     On October          16,       2008,    Defendant pled guilty to one count of

conspiracy to possess with intent to distribute and to distribute

a quantity of cocaine base ("crack" cocaine) , a quantity of cocaine

hydrochloride          ("powder" cocaine) ,              a quantity of marijuana,               and a

quantity       of      3,4-Methylenedioxymethamphetamine                        ("Ecstasy") ,          a

violation of 21 U.S.C.               §§ 841(a) (1)        and 846.        He was sentenced to

serve 48 months imprisonment followed by five years of supervised

release.
      Defendant was released from custody in January 2011.                   While

on supervised release, he was federally indicted with conspiracy

to possess with intent to distribute 500 grams or more of cocaine

hydrochloride and 280 grams or more of cocaine base.                 (See United

States    V. Austin,       Case    No.   3:12-CR-003-20   (S.D.    Ga.    Jul.   11,

2012).)      On October 18, 2012, Defendant pled guilty to the lesser

included offense of conspiracy to possess with intent to distribute

a quantity of cocaine hydrochloride in violation of 21 U.S.C. §§

841(a)(1) and 846.          (See id., Doc. No. 429.)           Because of this

criminal conduct, his term of supervised release in this case was

subject to revocation.

       On April 23, 2013, this Court held both a revocation hearing

in    this    case   and    a     sentencing   hearing    in   the   2012    case.

Ultimately,      Defendant         was   sentenced   to    serve     14     months

imprisonment upon his revocation and 151 months imprisonment on

the new drug charge "to be served consecutively to the 14-month

term of imprisonment imposed upon the revocation of his supervised

release."      (See United States v. Austin, Case No. 3:12-CR-003-20,

Judgment & Commitment Order of April 25, 2013, Doc. No. 552, at

2.)

       Defendant bears the initial burden of establishing that he is

entitled to relief under 18 U.S.C. § 3582(c). See United States v.

Hamilton, 715 F.3d 328, 337 (11^^ cir. 2013) (defendant therein

sought a sentence reduction under 18 U.S.C. § 3582(c) (2)).                  Under
Section 404 of the First Step Act, a court that imposed a sentence

for   an   offense   covered     under the      Fair   Sentencing Act "may, on

motion of the defendant . . . impose a reduced sentence as if

sections 2 and 3 of the Fair Sentencing Act of 2010 . . . were in

effect at the time the covered offense was committed."                   See Pub.


L. No. 115-391, 132 Stat. 5194.           Thus, the First Step Act can serve

as a basis for relief under 18 U.S.C. § 3582(c) (1) (B), which allows

a court to modify a sentence "to the extent otherwise expressly

permitted by statute," if the              defendant's     statutory sentencing

exposure would have been different under Section 2 and 3 of the

Fair Sentencing Act.       Section 2 modified the penalties for offenses

involving     cocaine     base    under    21    U.S.C.    §§   841(b) (1)(A)   and

(b) (1)(B).    Section 3 modified the penalties related to simple

possession of cocaine base under 21 U.S.C. § 844(a).

      At the time of filing the instant motion. Defendant has been

imprisoned    far    in   excess   of     the   14-month    revocation   sentence

imposed on April 13, 2013, and of course, he has already completed

his original 48-month term of imprisonment imposed for the 2008

conviction.     Defendant is now serving the 151-month term imposed

for the 2012 conviction.         Thus, Defendant is not currently serving
a term of imprisonment subject to reduction.^                        Accordingly, his

motion to reduce sentence in this case is moot.


        Further, Defendant is not eligible for relief because the

First    Step      Act      did   not    modify   Defendant's        2008    offense   of

conviction, which was penalized under 21 U.S.C. § 841(b) (1)(C).

Section       2   of   the    Fair      Sentencing    Act   amended    the     statutory

penalties         in   21    U.S.C.      §§   841(b)(1)(A)     and    (B),     not   (C).

Accordingly, Defendant's offense of conviction is not a "covered

offense" under the First Step Act, and it therefore accords him no

relief.


        For   these      reasons.       Defendant's   motion   to     reduce    sentence

under the First Step Act (doc. no. 844) is DENIED^^^^^-
        ORDER ENTERED at Augusta, Georgia, this ^ day of April,
2020.




                                                  UNITED STA;fES DISTRICT JUDGE




1   This Court has already twice denied Defendant's motion to reduce
sentence under the First Step Act in the 2012 case.   (See United
States V. Austin, Case No. 3:12-CR-003-20, Doc. Nos. 916 & 922.)
